          Case 1:21-cr-00256-KPF Document 11 Filed 06/14/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                        Protective Order

                v.                                                              21 Cr. 256 (KPF)

 KYLE JOHNSON,

                            Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16, the Court hereby

finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “disclosure material.” The Government’s disclosure material may include

material that (1) affects the privacy and confidentiality of individuals and entities; (2) would

impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged

individuals; and (3) is not authorized to be disclosed to the public or disclosed beyond that which

is necessary for the defense of this criminal case.

       2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “Sensitive Disclosure Material,” contains information that identifies, or could

lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, persons and property of loved ones, will

be subject to risk of harm absent the protective considerations set forth herein. Materials to be
          Case 1:21-cr-00256-KPF Document 11 Filed 06/14/21 Page 2 of 5




produced by the Government and which contain Sensitive Disclosure Material may be designated

as “Sensitive Disclosure Material” by the Government and conspicuously marked as such, either

by marking the materials themselves; the file names of the materials; or the folders containing the

materials, with the words “Sensitive Disclosure Material.” The Government’s designation of

material as Sensitive Disclosure Material will be controlling absent contrary order of the Court.

       3. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation or the need

for redaction. It will also afford the defense prompt access to those materials, in unredacted form,

which will facilitate the preparation of the defense.

       4. Good Cause. There is good cause for entry of the protective order set forth herein.

       Accordingly it is hereby Ordered:

       5. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material or Sensitive Disclosure Material on any Internet site or network site1 to which persons

other than the parties hereto have access, and shall not disclose any disclosure material to the media

or any third party except as set forth below.




1
 This does not prohibit counsel for any defendant from using secure private web services, such as
“Drop Box,” to store disclosure material or Sensitive Disclosure Material, provided that the only
people with access to such services are those authorized herein to receive disclosure material or
Sensitive Disclosure Material, or to transfer such material to such authorized recipients.
                                                  2
          Case 1:21-cr-00256-KPF Document 11 Filed 06/14/21 Page 3 of 5




       6. Disclosure material that is not Sensitive Disclosure Material may be disclosed by counsel

to: (a) the defendant for purposes of defending this action, (b) personnel for whose conduct counsel

is responsible, i.e., personnel employed by or retained by counsel, as needed for purposes of

defending this action; or (c) prospective witnesses for purposes of defending this action.

       7. Sensitive Disclosure Material may be disclosed by counsel to the defendant and to

personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, as needed for purposes of defepnding this action; however, Sensitive Disclosure Material

shall be kept in the sole possession of counsel or personnel for whose conduct counsel is

responsible; shall not be reviewed or maintained by the defendant outside the presence of counsel

or personnel for whose conduct counsel is responsible (except when the defendant is reviewing

Sensitive Disclosure Material at counsel’s office); and shall not be copied or otherwise recorded

by the defendant.

       8. The Government may authorize, in writing, disclosure of disclosure material and

Sensitive Disclosure Material beyond that otherwise permitted by this Order without further Order

of this Court.

       9. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

Sensitive Disclosure Material pertinent to any motion before the Court should initially be filed

under seal, absent consent of the Government or Order of the Court. All filings should comply

with the privacy protection provisions of Fed. R. Crim. P. 49.1.




                                                 3
          Case 1:21-cr-00256-KPF Document 11 Filed 06/14/21 Page 4 of 5




                               Return or Destruction of Material
       10. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material within

30 days of the expiration of the period for direct appeal from any verdict in the above-captioned

case; the period of direct appeal from any order dismissing any of the charges in the above-

captioned case; or the granting of any motion made on behalf of the Government dismissing any

charges in the above-captioned case, whichever date is later, subject to defense counsel’s

obligation to retain client files under the Rules of Professional Conduct. This provision does not

apply to any disclosure material or ESI that belongs to the defendant.

       11. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government’s

ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.




                                                4
             Case 1:21-cr-00256-KPF Document 11 Filed 06/14/21 Page 5 of 5




                                      Retention of Jurisdiction

         12. The provisions of this order shall not terminate at the conclusion of this criminal

 prosecution and the Court will retain jurisdiction to enforce this Order following termination of

 the case.

 AGREED AND CONSENTED TO:

    AUDREY STRAUSS
    United States Attorney


 by: _____________________________                     Date: __5/6/2021__________
     Jason M. Swergold
     Assistant United States Attorney


                                                       Date:
                                                                  6/11/21
    Johnnie Woluewich, Esq.
    Counsel for Kyle Johnson



This confidentiality agreement does not bind the Court or any of its
personnel.




Dated:         June 14, 2021                              SO ORDERED.
               New York, New York




                                                          HON. KATHERINE POLK FAILLA
                                                          UNITED STATES DISTRICT JUDGE




                                                   5
